Dismissed and Memorandum Opinion filed September 21, 2006







Dismissed
and Memorandum Opinion filed September 21, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00749-CR
____________
 
ROBERTO LOPEZ,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
County Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 5474
 

 
M E M O R A N D U M   O P I N I O N
After a
jury trial, appellant was convicted of the misdemeanor offense of speeding and
punishment was assessed at a fine of $75.00 by judgment signed September 12,
2005.  Appellant appealed this judgment to the County Court at Law and the
judgment was affirmed by order signed July 13, 2006.  No timely motion for new
trial was filed.  Appellant=s notice of appeal was not filed until August 24, 2006.




A
defendant=s notice of appeal must be filed within thirty days after sentence is
imposed, or after an appealable order is signed, when the defendant has not
filed a motion for new trial.  See Tex.
R. App. P. 26.2(a)(1).  A notice of appeal which complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.
1998).  If an appeal is not timely perfected, a court of appeals does not
obtain jurisdiction to address the merits of the appeal.  Under those
circumstances it can take no action other than to dismiss the appeal.  Id.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
September 21, 2006.
Panel consists of Justices Anderson, Hudson, and
Guzman.
Do Not Publish C Tex. R. App. P.
47.2(b).